Citation Nr: 0032674	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  00-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

These matters came to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

In September 2000, the veteran's appeal was certified to the 
Board, and a letter regarding the certification as well as 
the 90-day time limit to submit additional evidence was 
issued on that same date.  Prior to the expiration of the 90-
day time limit, additional evidence was submitted directly to 
the Board.  This evidence consists of statements and 
treatment reports, and was submitted without a waiver of 
consideration by the agency of original jurisdiction.  Under 
38 C.F.R. § 20.1304(c) (2000), any pertinent evidence 
submitted by the veteran or representative that is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived by the appellant.  Since this 
due process right was not waived, the Board must return this 
claim to the RO for consideration of that evidence. 

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the RO found 
that the claim of entitlement to service connection for a 
back disorder was not well grounded, readjudication under the 
new law is in order.

Finally, the veteran reports that he was rejected from 
performing additional service in the Army Reserve due to flat 
feet.  Under the Veterans Claims Assistance Act of 2000, VA 
has an absolute duty to try and secure the 1979 medical 
examination which resulted in the appellant's reported 
rejection.  As such, further development is in order.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the National 
Personnel Records Center, the United 
States Army Reserve, and any pertinent 
Military Entrance Processing Station, in 
any effort to secure the 1979 physical 
examination report which led to the 
rejection of the appellant's application 
to serve in the Reserve.  All efforts to 
secure this evidence must be fully and 
completely documented in the claims 
folder.  Continued efforts to secure the 
evidence are required under further 
development would prove futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must, in light of the 
Veterans Claims Assistance Act of 2000 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should then readjudicate, in 
light of the Veterans Claims Assistance 
Act of 2000, the issues of entitlement to 
service connection for a back condition, 
as well as whether new and material 
evidence has been submitted to warrant 
reopening the claims of entitlement to 
service connection for bilateral pes 
planus and a gastrointestinal disorder.  
The development should include 
appropriate examinations to include 
opinions as to the etiology of each 
claimed disorder.  If the decisions 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claims are returned 
to the Board.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

